DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/26/21 has been considered by the examiner.

Specification
3.	The disclosure is objected to because of the following informalities: on line 4 of paragraph [0004], the word "transductor" should be changed to --transducer--. On line 10 of paragraph [0033], the word "tighter" should be deleted. On line 7 of paragraph [0089], the word "compensative" should be changed to --compensate--. On line 5 of paragraph [0104], the second occurrence of "a" should be changed to --an-- (note line 4 of paragraph [0109] for the proper grammatical form of "an MMS filter").
Appropriate correction is required.

Drawings
4.	The drawings are objected to because no reference numeral 760 is shown in instant figure 7, although such is referred to on lines 3-11 of paragraph [0109] of the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
5.	Claim 2 is objected to because of the following informalities: 
	On the first line of claim 2, "Claim" should be changed to --claim--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
On line 4 of claim 20, "a temperature compensation layer" lacks clear antecedent basis, the reason being that "a temperature compensation layer" has already been set forth on line 3 of claim 11, and therefore cannot be determined if the temperature compensation layer recited in claim 20 is referring to the same temperature compensation layer set forth previously in claim 11, or if it is referring to an additional temperature compensation layer.

Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 11-16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsukura et al, U.S. Patent Application Publication No. 2017/0279433.
As to claim 11, Matsukura et al discloses, in figures 1A, 1B, 2A and 2B,
a surface acoustic wave filter (note the disclosure throughout Matsukura et al that the acoustic wave resonator shown in figures 1A, 1B and 2A is for use in forming an RF filter, and note in particular the filters shown in figures 12A and 13 of Matsukura et al), comprising:
a velocity-adjusted resonator (the resonator shown in figures 1A, 1B, 2A and 2B) including an interdigital transducer electrode electrode (electrode 21 shown in figures 1A, 1B or electrode fingers 14 shown in figure 2A), a temperature compensation layer (dielectric film 24, note the discussion by Matsukura et al in paragraph [0031] that it functions as a temperature compensation layer), and a velocity reduction cover (26) spaced apart from the interdigital transducer electrode by at least a portion of the first portion (the portion of the above-noted first portion of dielectric film 24 in figure 2A which separates IDT fingers 14 from the velocity reduction cover 26), the velocity reduction cover including first and second edge regions (16b) on either side of a central region (16a) and being thicker in the first and second edge regions than in the central region (note thickness t2 vis-a-vis thickness t1 in figure 2A); and
one or more surface acoustic wave devices coupled to the velocity-adjusted resonator (note figure 12A of Matsukura et al which shows that the filter includes five resonators P1, P2, S1, S2 and S3, each formed as shown in figures 1A, 1B, 2A and 2B, and any one of these resonators shown in figure 12A can be interpreted as the claimed "velocity-adjusted resonator" and any other one or more of these resonators can be interpreted as the claimed "one or more surface acoustic wave devices"), the one or more surface acoustic wave devices and the velocity-adjusted resonator arranged to filter a radio frequency signal.
As to claims 12 and 16, note the discussion by Matsukura et al that the velocity reduction cover 26 can be formed using tantalum oxide, niobium oxide, tungsten oxide, tellurium oxide or titanium oxide, and that the dielectric film 24 can be formed using silicon dioxide or SiOF.	
As to claim 13, note figure 1A and the discussion thereof in paragraph [0024] of Matsukura et al.
As to claim 14, note the first line of paragraph [0031].
As to claim 15, note that the velocity reduction cover 26 can be formed as titanium oxide, and it is known in the art that titanium oxide is a good insulator, i.e., is non-conductive.
As to claims 19 and 20, note that the plurality of resonators shown in figure 12A of Matsukura et al can all be formed using the layout shown in figures 1A, 1B, 2A and 2B, i.e., each will be a velocity-adjusted resonator having a respective interdigital transducer electrode spaced apart from a respective velocity reduction cover, and note further that when the five velocity-adjusted resonators are formed on a single piezoelectric substrate with a common temperature compensating dielectric film 24, all of the limitations of claims 19 and 20 will be met.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukura et al supra, in view of Takamine, U.S. Patent Application Publication No. 2016/0261249. 
As to claim 1, this claim is rejected using the same analysis as set forth above with regard to claim 11, and the limitation that the second SAW device is free from any velocity reduction cover would have been obvious to one of ordinary skill in the art, the reason being that it was old and well-known in the art before the effective filing date of applicant's invention that an RF filter can be formed using a plurality of velocity-adjusted resonators together with a plurality of non-velocity-adjusted resonators, note paragraph [0054], lines 4-9, of Takamine which teaches that the filters within a pair of duplexers 11 and 12 (see figure 2 of Takemine) can be formed using both velocity-adjusted resonators and non-velocity-adjusted resonators, i.e., Takemine indicates that duplexer 12 is formed using velocity-adjusted resonators whereas duplexer 11 can be formed using non-velocity-adjusted resonators. In addition, applicant should note that it has long been by the courts that removal of an element and its function from the prior art is considered to be obvious to one of ordinary skill in the art, note the holdings in Ex parte Wu, 10 USPQ 2031 (1989), In re Larson, 144 USPQ 347 (1965) and In re Kuhle, 188 USPQ 7 (1975).
As to claim 2, note the last two lines of paragraph [0083] of Matsukura et al.
As to claims 3 and 4, these claims are rejected for the reasons noted above with regard to claims 11 and 13, respectively.
 	As to claim 7, although Matsukura et al does not disclose the specific spacing distance recited in this claim, such would have been obvious to one of ordinary skill in the art as a routine design expedient, i.e., the ordinarily skilled circuit designer would have easily recognized that the velocity reduction cover and interdigital transducer electrode can be spaced apart from each other by any distance desired without any unexpected changes in operation or result (note also that it has long been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, see In re Aller, 105 USPQ 233 (1955)).
As to claims 8 and 9, these claims are rejected for the reasons noted above with regard to claims 16 and 15, respectively.
As to claim 10, again note that figure 12A of Matsukura et al shows the use of five SAW devices coupled together for forming an RF filter, and each will include its own respective interdigital transducer electrode spaced apart from its own respective velocity reduction cover by a portion of the temperature compensation layer (unless it is one of the above-noted non-velocity-adjusted resonators, as suggested by Takemine on lines 4-9 of paragraph [0054], i.e., for the situation where the velocity reduction benefits taught by Matsukura et al are not desired or required for one or more of Matsukura et al’s resonators).
Allowable Subject Matter
9.	Claims 5, 6, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record discloses or suggests a surface acoustic wave filter as recited in claims 4 and 11 with the further limitation that the velocity reduction cover includes a first sublayer extending through at least part of the central region and the first and second edge regions of the velocity reduction cover and a second sublayer extending parallel to the first sublayer and located only within at least one of the first and second edge regions of the velocity reduction cover, as recited in claims 5 and 17, and claims 6 and 18 are allowable in view of their dependencies on allowable claims 5 and 17, respectively.

Prior Art Not Relied Upon
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note also figure 2A of Komatsu et al which shows another example of a velocity adjusted resonator having a piezoelectric substrate 11, IDT electrode fingers 12C, a temperature compensation layer 13 and a velocity reduction cover 14, where the velocity reduction cover is thicker at edge regions 24C, 24D (note the discussion by Komatsu et al at paragraph [0039] that the velocity of the surface acoustic waves in the center region 25 will be lower than that in the thicker edge regions 24C, 24D).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B WELLS whose telephone number is (571)272-1757. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINCOLN DONOVAN can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH B WELLS/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        December 2, 2022